Citation Nr: 1819632	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2014.  This case was before the Board in June 2015 and August 2016.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

By resolving any reasonable doubt in his favor, the evidence of record demonstrates that the Veteran's currently diagnosed anxiety disorder is related to his service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an anxiety disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 
557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In September 2015, a VA examiner found the Veteran met the criteria for a diagnosis of an anxiety disorder during the time period from February 2011 to July 2011.  Additionally, in a March 2018 Veterans Health Administration (VHA) opinion, the examiner stated the diagnosis of anxiety disorder, not otherwise specified (NOS), was the proper psychiatric diagnosis for the Veteran.  Further, VA treatment records showed the Veteran was diagnosed with an anxiety disorder, NOS in February 2011, March 2011, and May 2011.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Turning to the second Shedden element, the Veteran's service treatment records showed he received treatment for psychiatric symptoms during his military service.  Specifically, the records showed the Veteran was admitted to the hospital in early August 1964.  He reported a longstanding obsessional preoccupation with squares, and that he felt no one liked him and he could trust no one.  On mental status examination, the Veteran's affect was notably blunted, thought associations were loosened, he described paranoid trends, and dwelled on his obsessive preoccupation with squares.  The Veteran was hospitalized until November 1964, when he was discharged from service.  The discharge notes from November 1964 stated it was felt that the obsessive-compulsive symptoms which presented upon initial admission had been stimulated by the considerable anxiety and threatened loss of control the Veteran experienced, but after being removed from duty and placed in more protected medical channels, his neurotic symptoms abated.  The final discharge diagnosis was schizoid personality disorder, manifested by emotional deprivation, cultural conflicts, and impairment of interpersonal relationships, and limiting of obsessive-compulsive defenses under stress.  Based on this evidence, the Board finds that the in-service occurrence element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

As for the third Shedden element, i.e. whether there is a nexus between the Veteran's current anxiety disorder and his psychiatric symptoms in service, a Veterans Health Administration (VHA) opinion was obtained in March 2018.  The examiner opined that the Veteran's psychiatric symptoms in service, including his preoccupation with counting, were original manifestations of his anxiety disorder, even though a full diagnosis of anxiety disorder was not rendered at that time.  In support, the examiner stated that after reviewing the Veteran's medical records, it was apparent that for over 50 years, the Veteran continued to use counting as a coping mechanism to reduce stress and anxiety.  She noted there were consistent statements made by the Veteran of counting doors, windows, car parts, squares, and even facial features while talking to people, and that the counting alleviated his anxiety, especially in social and other stressful situations.  Additionally, she stated the counting has been part of the Veteran's life on a daily basis, and even though the Veteran at times denied being anxious, his daily counting spoke the contrary.  In conclusion, the examiner stated the Veteran's anxiety disorder had existed since 1964, and was not part of the schizoid personality disorder that was diagnosed at that time, as the symptoms the Veteran reported in his 2011 VA treatment records and in his August 2012 VA examination were similar to the symptoms he reported during service.  

The Board finds the above VHA opinion is of great probative value; the examiner addressed the Veteran's lay statements, his service treatment records, and that the Veteran's diagnosis of an anxiety disorder in February 2011 appeared to be made on substantially the same symptomatology as was present during his military service.  Accordingly, the Board finds the nexus element has been satisfied.   

In making this finding, the Board notes the conflicting medical opinions in the record; VA examiners in September 2015 and October 2016 provided negative opinions, stating the Veteran's current anxiety disorder was not related to service.  
In this regard, the Board has been charged with the duty to assess the credibility and weight given to this evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In doing so, the Board can favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

After review, the Board finds the VA opinions in September 2015 and October 2016 are minimally probative, as these negative opinions failed to address that the Veteran's February 2011 diagnosis of an anxiety disorder appeared to be made on substantially the same symptomatology as was present during service, and the Veteran's lay statements that his obsessive-compulsive symptoms, to include a compulsion to count objects, have continued with the same frequency and severity since service.  

Accordingly, as the VA examiners' opinions are afforded minimal probative value, the Board finds that the competent, probative evidence of record demonstrates that the Veteran's anxiety disorder is related to his military service.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for an anxiety disorder is warranted.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. 
§ 5107 (b) (2012); 38 C.F.R. § 3.102.

ORDER

Service connection for an anxiety disorder is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


